IN THE SUPREME COURT OF THE STATE OF NEVADA


                             SEAN MICHAEL BURKS,                                      No. 85104
                                              Appellant,
                                          vs.
                             THE STATE OF NEVADA ,
                                              Respondent.                                   AUG i 9 2022
                                                                                           ELIZABETH A. tiROWN
                                                                                         CLERK OF SUPREME COURT

                                                                                             OEf UÎY CLE
                                                  ORDER DISMISSING APPEAL

                                         This is a pro se appeal from an order of commitment. Because
                             no statute or court rule permits an appeal from such an order, this court
                             lacks jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349,
                             352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
                             when statute or court rule provides for appeal). Accordingly, this court
                                         ORDERS this appeal DISMISSED.




                                                                               , J.
                                                     Silver




                             Cadish                                    Pickering




                             cc:   Hon. Christy L. Craig, District Judge
                                   Sean Michael Burks
                                   Attorney General/Carson City
                                   Clark County District Attorney
                                   Eighth District Court Clerk
                                   Clark County Public Defender

 SUPREME COURT
             OF
         NEVADA


I, 0)   I94 7A    -44gsg.)